Case 1:21-cv-05482 Document 1-1 Filed 06/23/21 Page 1 of 5




        EXHIBIT A
          Case 1:21-cv-05482 Document 1-1 Filed 06/23/21 Page 2 of 5




                                 EXHIBIT A
Term/Also Known As                    Meaning
                                      Business Continuity Planning (BCP) and
                                      Disaster Recovery (DR) as the definition
                                      pertains to trader voice is a BCP or DR site
                                      that is a standby trading floor with all of the
                                      trader voice technologies required for trading
                                      in the event of a disaster. Generally these sites
BCP or DR                             sit idle with a limited number of trading desks
                                      for key personnel should they not be able to
                                      access their main trading floor and its
                                      technologies. Financial institutions are
                                      required to have a BCP/DR site should their
                                      main trading floor not be available allowing
                                      them to trade from a different location.
                                      A feature that enables a way of connecting
                                      (bridging) two dedicated point-to-point
                                      private wires that connects 2 core telephony
Bridge                                systems Traders using various signaling types
                                      for private wires. This consists of an A-End
                                      generally called the sell side and a B-End
                                      generally called the buy side in trader voice.
                                      A call detail record (CDR) is a data record
                                      produced by a telephone carrier or other
                                      telecommunications equipment that
                                      documents the details of a telephone call or
                                      private wire call that passes through the
CDR
                                      Trader Voice Facilities or Trading System.
                                      The CDR contains attributes of the call, such
                                      as time, duration, completion status, source
                                      number, and destination number, source
                                      trader and destination trader.
                                      A feature that enables an incoming call to ring
                                      several endpoints simultaneously. The first
Call Forking or Fork                  telephone to answer takes control of the
                                      incoming call while the other endpoints can
                                      access the line to join the call (barge in).
                                      Vendor of the private wire network that
Carrier
                                      supports the client’s trader voice system.



                                      1
            Case 1:21-cv-05482 Document 1-1 Filed 06/23/21 Page 3 of 5




                                            Current vendors include: IPC, BT, Flexenet,
                                            and iMarket.
                                            CAS is a telecommunications digital
                                            signaling method per channel of a TDM
                                            T1/E1. Its purpose is to route voice to its
                                            destination on a fixed channel. With CAS,
Channel-associated Signaling (CAS)          this routing information is encoded and
                                            transmitted in the same channel as the
                                            payload itself. CAS T1/E1 can support 24 or
                                            30 trader voice private wires.

                                            An interoperable unified conference
Converged Unified Conference Solution
                                            environment designed for the trading floor
(cUCS)
                                            and consumers of trader voice technologies.
                                            Trader voice systems inside and outside the
Disparate Trading Systems                   client organization manufactured by different
                                            vendors.
                                            Dual-tone multi-frequency signaling (DTMF)
                                            driven Interactive voice response (IVR) is a
                                            technology that allows humans to interact
                                            with a computer-operated phone system
                                            through the use of voice and DTMF tones
DTMF driven IVR                             input via a keypad. For example: if you call
                                            an office’s main telephone number it might
                                            ask you to press 1 to speak to an operator or
                                            press 2 for a corporate directory or if you
                                            know the party’s extension please enter it now
                                            using your phone’s keypad.
                                            The voice device or application that allows an
Endpoint                                    end user to make and receive private wire
                                            calls and telephone calls..
                                            Not limited to: idle, ringing, busy,
Line Supervision                            conferenced, or call cleared on a voice
                                            Endpoint.
                                            A group communication protocol in which
Multicast                                   data transmission is addressed to a group of
                                            destination computers simultaneously.
Private Branch                              Telephony system designed for general office
Exchange (PBX)                              users with a telephone endpoint.



                                        2
           Case 1:21-cv-05482 Document 1-1 Filed 06/23/21 Page 4 of 5




                                                     Dedicated point-to-point voice channel that
                                                     connects 2 core telephony systems Traders
Private Wires/private line, direct line, line,
                                                     using various signaling types. Point-to-
directs, speed dial, pw, ringdown, button, or
                                                     multipoint also exists between Traders.
private circuit.
                                                     Signaling types include ARD, MRD, and
                                                     Hoot.
                                                     Ability to allow customers to provision new
Self Service                                         private wires and manage the conference
Provisioning Tool                                    profiles without disrupting service of the core
                                                     system.
                                                     A standard internet protocol for initiating,
                                                     maintaining, and terminating real-time
Session Initiation Protocol (SIP)                    interactive user session that can involve
                                                     multimedia elements such as video, voice,
                                                     chat, gaming, and virtual reality.
                                                     ARD – Automatic ring down between
                                                     endpoints.
                                                     MRD – Manual ring down between endpoints
                                                     and is usually established and put on speaker
                                                     units for the ability to shout down the line.
Signaling Types
                                                     Hoot – Hoot & Holler or Squawk is an open
                                                     broadcast connection generally used
                                                     internally between end users. For example the
                                                     Equity Trading Hoot, Government Hoot,
                                                     Fixed Income Hoot, FX Hoot.
                                                     Used in this context as shorthand for
                                                     proprietary phone systems that are hardwired
Time Division Multiplexing (TDM)                     connections from one building to another, and
                                                     include legacy turrets and/or their legacy
                                                     Trader Voice Facilities.
                                                     Used in this context as shorthand for
                                                     telecommunications providers to provide
                                                     TDM PRI T1 or E1. A
                                                     PRI is the standard for providing
                                                     telecommunication services to enterprises and
TDM Primary Rate Interface (PRI)
                                                     offices. For example: if you call 212-xxx-
                                                     xxxx the call will be routed over the TDM
                                                     PRI to the office of its intended recipient. A
                                                     TDM PRI T1/E1 can support 23 or 30
                                                     telephone calls at one time.

                                                 3
           Case 1:21-cv-05482 Document 1-1 Filed 06/23/21 Page 5 of 5




                                           A generic term for the front office user. It is
                                           used to describe any person who sits on the
Trader
                                           trading floor. For inter-dealer brokers they are
                                           referred to as brokers on the trading floor.
                                           Network interfaces for the use of traders that
                                           allow for external voice communications
                                           between multiple core telephony systems.
Trader Voice Facilities                    These can be either wired analog connections,
                                           digital interfaces (CAS TDM E1/T1), or VoIP
                                           (SIP) connections. Carriers provide these
                                           connections.
                                           Telephony system designed for financial
Trading System
                                           trading firms with a turret endpoint.
                                           Traditional trading system telephone
Turret/dealerboard
                                           endpoint.
                                           A communication system that converts voice
                                           transmissions into data packets and are
Voice over Internet Protocol/VoIP          server-based, allowing for better redundancy
                                           and easier global distribution than TDM
                                           technology
                                           an open framework for the internet that
                                           enables Real-Time Communications (RTC)
WebRTC
                                           capabilities in a web browser also know as
                                           SIP over WebSockets
Lamping                                    Common Line Supervision




                                       4
